DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.
Applicant argues that “ Uchitani and Hino fail to teach the new limitations having contact positions between two adjacent yokes of two portioned iron cores.” and that Uchitani nor Hino teach “plurality of partitioned iron cores and that the structures are integral rather than partitioned.
Examiner respectfully disagrees and points out that Uchitani see Fig.4 and 3 at 44 show that the partitioned iron cores “divided” that are disconnected at least one point,  furthermore, Uchitani P[0040] states that the stator core 231 is preferably divided into a plurality of core pieces (40).  
Therefore, Uchitani and Hino teach the claims as currently presented.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchitani et al. (US PG Pub 20140346918 hereinafter “Uchitani”) in view of Hino et al. (US PG Pub 20160099616 hereinafter “Hino”). 
Re-claim 1, Uchitani discloses a stator (231) comprising: a plurality of partitioned iron cores (41,41a,42a, electromagnetic steel) that are substantially identical (see Fig.3, stator is made of 41 layers of lamination which are made the same) in shape (see Fig.3) and connected to each other (fig.3, 41 all connected forming stator); and windings (233a) wrapped around the partitioned cores (see Fig.6), wherein each partitioned iron core comprises a yoke (48) and a tooth (42); wherein end-face enlargements (47) are symmetrically arranged on two end-faces of the yoke (see Fig.3 and Fig.5) and located at contact position between two adjacent yokes of two portioned iron cores adjacent to each other (location at 45 is contact positions, see Fig.3); wherein the yoke is an arc-shaped structure (see Fig.3, showing arc shape structure); and wherein the end-face enlargements (47) extend in a radial direction of the arc-shaped structure (annotated Fig.3).  
	Uchitani fails to explicitly teach the core is iron cores that are identical in shape. 
	However, Hino teaches the core is iron cores that are identical in shape (P [0010], divided yoke portions have identical shape).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator cores and provide a shape of core of Uchitani wherein the core is iron cores that are identical in shape as suggested by Hino to minimize waste, realize size reduction and provide excellent productivity making identical parts and provide width reduction and high space factor with identical parts stacked (Hino, P [0009]).

    PNG
    media_image1.png
    744
    438
    media_image1.png
    Greyscale
 
 
    PNG
    media_image2.png
    433
    611
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    520
    544
    media_image3.png
    Greyscale

Re-claim 2, Uchitani as modified discloses the stator of claim 1 above, wherein each partitioned iron core (see Fig.4) is formed by stacking or integrally forming a plurality of stator punching sheets (P[0040], wherein each stator punching sheet (40)  includes an end-face enlargement (47).  
Even though the prior art teach the limitation “formed by stacking or integrally forming …) Examiner points out this limitation is considered a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Re-claim 3, Uchitani as modified discloses the stator of claim 1, wherein both end-faces (44) of the yoke (48) extend inward (see Fig.3, from outside to center or stator) to form an end-face enlargement (see Fig.3).  
Re-claim 4, Uchitani as modified discloses the stator of claim 3, wherein the end-face enlargement (47) has a shape of a sector , a triangle, or a square (see P[0067], also fig.3, Fig.5, showing a sector shape, or having any concave shape or other shapes or convex shape to form the protruding portion 47).  
Re-claim 5, Uchitani as modified discloses the stator of claim 4, wherein a length of the end-face enlargement (Da + Db)  is 1.05 to 1.2 times a cross-sectional length of an unexpanded portion of the yoke (Db, Da is preferably less than half the radial dimension Db, therefore it is at least between 1 and 1 and ½ the size of Db, see P[0051], therefore the length relationship of 1.05 to 1.20 falls within the range of 1.00 to 1.50 in Uchitani), see also eMPEP 2144.05, obviousness of similar and overlapping ranges, amounts, proportions, I, overlapping, approaching and similar ranges, amounts, and proportions, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."), therefore a range of 1.05 to 1.20 lie within a range of 1 to 1.5 of the prior art Uchitani).  
Re-claim 6, Uchitani discloses a motor (Fig.1) comprising a stator (231) comprising: a plurality of partitioned iron cores (41,41a,42a, electromagnetic steel) that are substantially identical (see Fig.3, stator is made of 41 layers of lamination which are made the same) in shape (see Fig.3) and connected to each other (fig.3, 41 all connected forming stator); and windings (233a) wrapped around the partitioned cores (see Fig.6), wherein the partitioned iron cores each comprises a yoke (48) and a tooth (42); wherein end-face enlargements (47) are symmetrically arranged on two end-faces of the yoke (see Fig.3 and Fig.5); wherein the yoke is an arc-shaped structure (see Fig.3, showing arc shape structure); and wherein the end-face enlargements (47) extend in a radial direction of the arc-shaped structure (annotated Fig.3).  
	Uchitani fails to explicitly teach the core is iron cores that are identical in shape. 
	However, Hino teaches the core is iron cores that are identical in shape (P [0010], divided yoke portions have identical shape).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator cores and provide a shape of core of Uchitani wherein the core is iron cores that are identical in shape as suggested by Hino to minimize waste, realize size reduction and provide excellent productivity making identical parts and provide width reduction and high space factor with identical parts stacked (Hino, P [0009]).
Re-claim 7, Uchitani as modified discloses the motor of claim 6 above, wherein each partitioned iron core (see Fig.4) is formed by stacking or integrally forming a plurality of stator punching sheets (P[0040], wherein each stator punching sheet (40)  includes an end-face enlargement (47).  
Even though the prior art teach the limitation “formed by stacking or integrally forming …) Examiner points out this limitation is considered a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Re-claim 8, Uchitani as modified discloses the motor of claim 6, wherein both end-faces (44) of the yoke (48) extend inward (see Fig.3, from outside to center or stator) to form an end-face enlargement (see Fig.3).  
Re-claim 9, Uchitani as modified discloses the motor of claim 8, wherein the end-face enlargement (47) has a shape of a sector , a triangle, or a square (see P[0067], also fig.3, Fig.5, showing a sector shape, or having any concave shape or other shapes or convex shape to form the protruding portion 47).  
Re-claim 10, Uchitani as modified discloses the motor of claim 9, wherein a length of the end-face enlargement (Da + Db)  is 1.05 to 1.2 times a cross-sectional length of an unexpanded portion of the yoke (Db, Da is preferably less than half the radial dimension Db, therefore it is at least between 1 and 1 and ½ the size of Db, see P[0051], therefore the length relationship of 1.05 to 1.20 falls within the range of 1.00 to 1.50 in Uchitani), see also eMPEP 2144.05, obviousness of similar and overlapping ranges, amounts, proportions, I, overlapping, approaching and similar ranges, amounts, and proportions, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."), therefore a range of 1.05 to 1.20 lie within a range of 1 to 1.5 of the prior art Uchitani).  
Re-claim 11, Uchitani discloses an electrical appliance comprising a motor (fig.1) a stator (231) comprising: a plurality of partitioned iron cores (41,41a,42a, electromagnetic steel) that are substantially identical (see Fig.3, stator is made of 41 layers of lamination which are made the same) in shape (see Fig.3) and connected to each other (fig.3, 41 all connected forming stator); and windings (233a) wrapped around the partitioned cores (see Fig.6), wherein each partitioned iron core comprises a yoke (48) and a tooth (42); wherein end-face enlargements (47) are symmetrically arranged on two end-faces of the yoke (see Fig.3 and Fig.5); wherein the yoke is an arc-shaped structure (see Fig.3, showing arc shape structure); and wherein the end-face enlargements (47) extend in a radial direction of the arc-shaped structure (annotated Fig.3).  
	Uchitani fails to explicitly teach the core is iron cores that are identical in shape. 
	However, Hino teaches the core is iron cores that are identical in shape (P [0010], divided yoke portions have identical shape).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator cores and provide a shape of core of Uchitani wherein the core is iron cores that are identical in shape as suggested by Hino to minimize waste, realize size reduction and provide excellent productivity making identical parts and provide width reduction and high space factor with identical parts stacked (Hino, P [0009]).
Re-claim 12, Uchitani as modified discloses the electrical appliance of claim 11 above, wherein each partitioned iron core (see Fig.4) is formed by stacking or integrally forming a plurality of stator punching sheets (P [0040], wherein each stator punching sheet (40) includes an end-face enlargement (47), Even though the prior art teach the limitation “formed by stacking or integrally forming …) Examiner points out this limitation is considered a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Re-claim 13, Uchitani as modified discloses the electrical appliance of claim 12, wherein both end-faces (44) of the yoke (48) extend inward (see Fig.3, from outside to center or stator) to form an end-face enlargement (see Fig.3).  
Re-claim 14, Uchitani as modified discloses the electrical appliance of claim 13, wherein the end-face enlargement (47) has a shape of a sector , a triangle, or a square (see P[0067], also fig.3, Fig.5, showing a sector shape, or having any concave shape or other shapes or convex shape to form the protruding portion 47).  
Re-claim 15, Uchitani as modified discloses the electrical appliance of claim 14, wherein a length of the end-face enlargement (Da + Db)  is 1.05 to 1.2 times a cross-sectional length of an unexpanded portion of the yoke (Db, Da is preferably less than half the radial dimension Db, therefore it is at least between 1 and 1 and ½ the size of Db, see P[0051], therefore the length relationship of 1.05 to 1.20 falls within the range of 1.00 to 1.50 in Uchitani), see also eMPEP 2144.05, obviousness of similar and overlapping ranges, amounts, proportions, I, overlapping, approaching and similar ranges, amounts, and proportions, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."), therefore a range of 1.05 to 1.20 lie within a range of 1 to 1.5 of the prior art Uchitani).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834